 1

 2

 3

 4

 5

 6

 7

 8

 9

10                           UNITED STATES DISTRICT COURT
11                        SOUTHERN DISTRICT OF CALIFORNIA
12
       CHARLES MATTHEW ERHART,                            Case No. 15-cv-02287-BAS-NLS
13                                                        consolidated with
                                        Plaintiff,        15-cv-02353-BAS-NLS
14
                                                          ORDER GRANTING IN PART
15             v.                                         AND DENYING IN PART THE
16                                                        PARTIES’ MOTIONS
       BOFI FEDERAL BANK,                                 REGARDING FILING
17                                    Defendant.          DOCUMENTS UNDER SEAL
18

19

20

21              And Consolidated Case

22

23         Presently before the Court are twelve motions concerning filing documents
24   under seal.1 The parties filed the motions in connection with their cross-motions for
25   summary judgment and a motion to exclude expert testimony. For the following
26   reasons, the Court grants in part and denies in part the motions.
27

28
           1
               (ECF Nos. 125, 130, 132, 140, 141, 145, 150, 153, 156, 161, 165, 172.)
                                                    –1–                                 15cv2287
 1                                           BACKGROUND 2
 2          Defendant BofI Federal Bank is a federally chartered savings and loan
 3   association. Defendant’s holding company, BofI Holding, Inc., is publicly traded
 4   under the Securities Exchange Act of 1934. 3 BofI hired Charles Matthew Erhart as
 5   a Staff Internal Auditor in its headquarters in San Diego, California.
 6          These consolidated actions revolve around competing narratives of Erhart’s
 7   tenure as an internal auditor for BofI. In his pleading, Erhart recounts how he
 8   repeatedly battled against pressure from senior management as he discovered
 9   conduct he believed to be wrongful. For example, Erhart claims he unearthed
10   evidence that BofI failed to turn over information that was responsive to a subpoena
11   from the Securities and Exchange Commission. Erhart also allegedly discovered that
12   BofI’s Chief Executive Officer was “depositing third-party checks for structured
13   settlement annuity payments into a personal account, including nearly $100,000 in
14   checks made payable to third parties.” In addition, Erhart claims the Bank engaged
15   in wrongdoing during an examination by BofI’s principal regulator, the Department
16   of the Treasury’s Office of the Comptroller of the Currency (“OCC”).
17          When BofI learned Erhart was potentially reporting these allegations to the
18   OCC, Erhart claims BofI engaged in a pattern of retaliatory conduct against him,
19   including making false statements about his medical leave and ultimately terminating
20   him. Based on these allegations, Erhart brings seven claims against BofI, including
21

22
            2
23             The Court largely adopts this background from its order granting in part and denying in
     part the parties’ motions for judgment on the pleadings. (See ECF No. 123; see also ECF No. 40.)
24           3
               BofI Holding’s common stock originally traded on The NASDAQ Global Select Market
     under Section 12(b) of the Exchange Act. See Axos Financial, Inc., Registration of Securities
25   (Form 8-A) (Sept. 13, 2018). Since this lawsuit was filed, BofI Holding and BofI Federal Bank
26   have rebranded as Axos Financial, Inc. and Axos Bank. (Tolla Decl. ¶ 2, ECF No. 127-2.) The
     holding company’s shares now trade on The New York Stock Exchange. Axos Financial, Inc.,
27   Registration of Securities (Form 8-A) (Sept. 13, 2018).
             To be consistent with the record, the Court refers to these entities by their prior names. And
28   unless the distinction is relevant, the Court uses “BofI” and “the Bank” to refer to
     either BofI Holding, Inc. or BofI Federal Bank.
                                                     –2–                                             15cv2287
 1   whistleblower retaliation in violation of the Sarbanes–Oxley Act and the Dodd–
 2   Frank Wall Street Reform and Consumer Protection Act.
 3         In contrast, BofI’s countersuit portrays Erhart as an entry-level internal auditor
 4   who conducted improper “rogue investigations.” BofI claims Erhart “abused his
 5   power” as an auditor by “initiating and conducting his own unplanned and
 6   unapproved investigations into matters that were outside the scope of the” Bank’s
 7   internal audit plans. In doing so, Erhart allegedly “misrepresented to other BofI
 8   employees that he was conducting authorized investigations as part of his job.” The
 9   Bank also contends that Erhart accessed confidential information for personal gain,
10   disseminated confidential information to “a website that allows comments on the
11   stocks of publicly traded companies,” and abandoned his job. In light of these
12   allegations, BofI brings its own catalog of eight claims against Erhart, including
13   breach of contract, breach of the duty of loyalty, and violation of the Computer Fraud
14   and Abuse Act.
15         BofI is moving for partial summary judgment on several of Erhart’s claims.
16   (ECF No. 127.) Erhart is also moving for summary judgment on almost all of BofI’s
17   claims. (ECF No. 137.) Erhart is further seeking to exclude the testimony of two
18   expert witnesses at trial. (ECF No. 128.) In connection with these three motions, the
19   parties have filed twelve motions related to sealing documents. Due to the volume
20   of the parties’ requests, the Court will refer to each motion by its Electronic Case
21   Filing Number (“ECF No.”).
22

23                                  LEGAL STANDARD
24         “[T]he courts of this country recognize a general right to inspect and copy
25   public records and documents, including judicial records and documents.” Nixon v.
26   Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). “Unless a particular court record
27   is one ‘traditionally kept secret,’ a ‘strong presumption in favor of access’ is the
28   starting point.” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir.

                                              –3–                                     15cv2287
 1   2006) (citing Foltz v. State Farm Mut. Auto Ins. Co., 331 F.3d 1122, 1135 (9th Cir.
 2   2003)). “The presumption of access is ‘based on the need for federal courts, although
 3   independent—indeed, particularly because they are independent—to have a measure
 4   of accountability and for the public to have confidence in the administration of
 5   justice.” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096 (9th Cir.
 6   2016) (quoting United States v. Amodeo, 71 F.3d 1044, 1048 (2d Cir. 1995)).
 7         A party seeking to seal a judicial record bears the burden of overcoming the
 8   strong presumption of access. Foltz, 331 F.3d at 1135. The showing required to
 9   meet this burden depends upon whether the documents to be sealed relate to a motion
10   that is “more than tangentially related to the merits of the case.” Ctr. for Auto Safety,
11   809 F.3d at 1102. When the underlying motion is more than tangentially related to
12   the merits, the “compelling reasons” standard applies. Id. at 1096–98. When the
13   underlying motion does not surpass the tangential relevance threshold, the “good
14   cause” standard applies. Id.
15         “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest
16   in disclosure and justify sealing court records exists when such ‘court files might
17   have become a vehicle for improper purposes,’ such as the use of records to gratify
18   private spite, promote public scandal, circulate libelous statements, or release trade
19   secrets.” Kamakana, 447 F.3d at 1179 (quoting Nixon, 435 U.S. at 598). However,
20   “[t]he mere fact that the production of records may lead to a litigant’s embarrassment,
21   incrimination, or exposure to further litigation will not, without more, compel the
22   court to seal its records.” Id. (citing Foltz, 331 F.3d at 1136). The decision to seal
23   documents is “one best left to the sound discretion of the trial court” upon
24   consideration of “the relevant facts and circumstances of the particular case.” Nixon,
25   435 U.S. at 599.
26   //
27   //
28   //

                                               –4–                                     15cv2287
 1                       STANDING ORDER FOR CIVIL CASES
 2         Consistent with the presumptive right of public access to court records, this
 3   Court’s Standing Order for Civil Cases provides:
 4         The Court may seal documents to protect sensitive information, however,
           the documents to be filed under seal will be limited by the Court to only
 5
           those documents, or portions thereof, necessary to protect such sensitive
 6         information.
 7
           Parties seeking a sealing order must provide the Court with: (1) a specific
 8         description of particular documents or categories of documents they need
 9
           to protect; and (2) declarations showing a compelling reason or good
           cause to protect those documents from disclosure. The standard for filing
10         documents under seal will be strictly applied.
11   (Standing Order ¶ 5.)
12                                         ANALYSIS
13         The parties’ summary judgment motions and Erhart’s request to exclude
14   experts at trial are all more than tangentially related to the merits of this consolidated
15   dispute. Hence, these motions and the documents attached to them are subject to the
16   compelling reasons standard. Before turning to the parties’ specific sealing requests,
17   the Court addresses a frequent basis asserted in the parties’ motions for sealing
18   information: the bank examination privilege.
19         “Stated broadly, the bank examination privilege is a qualified privilege that
20   protects communications between banks and their examiners in order to preserve
21   absolute candor essential to the effective supervision of banks.” Wultz v. Bank of
22   China Ltd., 61 F. Supp. 3d 272, 281 (S.D.N.Y. 2013) (quoting Linde v. Arab Bank,
23   PLC, No. 04 Civ. 2799, 2009 WL 3055282, at *1 (E.D.N.Y. Sept. 21, 2009)). The
24   Ninth Circuit has “not addressed” this privilege, which is also known as “the bank
25   examiner’s privilege.” Campidoglio LLC v. Wells Fargo & Co., 870 F.3d 963, 977
26   n.5 (9th Cir. 2017). But in recognizing the privilege, other courts have explained that
27   it “arises out of the practical need for openness and honesty between bank examiners
28   and the banks they regulate, and is intended to protect the integrity of the regulatory

                                                –5–                                     15cv2287
 1   process by privileging such communications.”         Wultz, 61 F. Supp. 3d at 281–82
 2   (quoting Merchants Bank v. Vescio, 205 B.R. 37, 42 (D. Vt. 1997)); see also In re
 3   Subpoena Served upon Comptroller of Currency, 967 F.2d 630, 633–34 (D.C. Cir.
 4   1992). Indeed, for successful bank supervision, the bank’s “management must be
 5   open and forthcoming in response to the inquiries of bank examiners, and the
 6   examiners must in turn be frank in expressing their concerns about the bank.” In re
 7   Subpoena, 967 F.2d at 634. “These conditions simply could not be met as well if
 8   communications between the bank and its regulators were not privileged.” Id. The
 9   bank examination privilege belongs solely to banking regulatory entities. See, e.g.,
10   In re Bankers Tr. Co., 61 F.3d 465, 472 (6th Cir. 1995).
11           The magistrate judge previously recognized that there are documents relevant
12   to this litigation containing information covered by the bank examination privilege.
13   (ECF No. 100.) Hence, the magistrate judge directed the parties to seek permission
14   from the OCC—the holder of the bank examination privilege—to use documents that
15   disclose “agency opinions and recommendations and banks’ responses.” (Id.) The
16   OCC subsequently asserted the bank examination privilege over certain records, but
17   “determined that the particular circumstances of the [case] warrant making the
18   Records available to the parties in this action, provided that appropriate protection of
19   their confidentiality can be secured.” (See ECF No. 114.) Thus, the magistrate judge
20   entered a protective order that required, among other things, that the parties file under
21   seal those records for which the OCC provided permission to be used in this case.
22   (Id.)
23           In light of the foregoing, the Court finds it appropriate to seal information
24   subject to the bank examination privilege; namely, the OCC’s examination requests
25   to BofI and the Bank’s responses to these requests.           The Court also finds it
26   appropriate to seal briefing, deposition testimony, and other information that reveals
27   the content of the OCC’s requests and the Bank’s responses. However, the Court
28

                                               –6–                                     15cv2287
 1   will require that the parties’ redactions be narrowly tailored to this content, making
 2   the filings otherwise publicly available.
 3         Beyond material involving bank examination, the parties also seek to redact
 4   bank and loan account information and certain non-public information of third
 5   parties, including bank customers and employees. The Court generally concludes it
 6   is appropriate to grant narrowly tailored requests to seal this information—
 7   particularly where the content of this information is unnecessary to understand the
 8   Court’s orders and the parties’ dispute. However, where this is not the case—or
 9   where it is unclear why the information is confidential or sensitive—the Court finds
10   the parties have not satisfied the compelling reasons standard. The Court will thus
11   consider each sealing motion in turn.
12

13   I.    ECF No. 125
14         The Bank moves to seal portions of its motion for summary judgment and
15   approximately ten attachments. (ECF No. 125.) Erhart does not oppose. The Court
16   rules on the proposed redactions in Table 125 attached to this order. Accordingly,
17   the Court grants in part and denies in part ECF No. 125. The Clerk shall accept and
18   file under seal the following documents:
19         • BofI’s Mot. (ECF No. 126-1);
20         • Tolla Decl. (ECF No. 126-2);
21         • Ex. C: Erhart Dep. (ECF No. 126-5);
22         • Ex. E: Erhart Dep. (ECF No. 126-7);
23         • Ex. F: Ball Dep. (ECF No. 126-8);
24         • Ex. G: Ball Dep. (ECF No. 126-9);
25         • Ex. I: Grenet Dep. (ECF No. 126-10);
26         • Ex. J: Garrabrants Dep. (ECF No. 126-11);
27         • Ex. M: Tolla Rule 30(b)(6) Dep. (ECF No. 126-13);
28         • Ex. T: SEC Letter to BofI & Subpoena (ECF No. 126-16);

                                                 –7–                                15cv2287
 1         • Ex. U: BofI Letter to SEC (ECF No. 126-17);
 2         • Ex. X: Erhart E-mail to Ball RE: Subpoena (ECF No. 126-18);
 3         • Ex. AA: Internal Audit Memo RE: Employee Account Review (ECF No.
 4            126-19);
 5         • Ex. UU: BofI’s Responses to OCC’s Requests (ECF No. 126-20);
 6         • Ex. VV: Erhart E-mails to Shkabara RE: SEC Subpoena (ECF No. 126-21);
 7            and
 8         • Ex. XX: Tolla E-mail RE: OCC’s Requests (ECF No. 126-22).
 9   The Clerk shall further:
10         • Reject the lodged, unredacted McWilliams Decl. (ECF No. 126-3) and
11            replace the redacted version on the docket (ECF No. 127-5) with the
12            unredacted copy (ECF No. 126-3);
13         • Reject the lodged, unredacted Towill Decl. (ECF No. 126-4) and replace
14            the redacted version on the docket (ECF No. 127-6) with the unredacted
15            copy (ECF No. 126-4);
16         • Reject the lodged, unredacted Ex. D: Erhart Dep. (ECF No. 126-6) and
17            replace the redacted version on the docket (ECF No. 127-10) with the
18            unredacted copy (ECF No. 126-6);
19         • Reject the lodged, unredacted Ex. K: Garrabrants Dep. Errata Sheet (ECF
20            No. 126-12) and replace the redacted version on the docket (ECF No. 127-
21            17) with the unredacted copy (ECF No. 126-12);
22         • Reject the lodged, unredacted Ex. Q: Transfer and Assignment Agreement
23            (ECF No. 126-14) and replace the redacted version on the docket (ECF No.
24            127-23) with the unredacted copy (ECF No. 126-14); and
25         • Reject the lodged, unredacted Ex. R: Transfer and Assignment Agreement
26            (ECF No. 126-15) and replace the redacted version on the docket (ECF No.
27            127-24) with the unredacted copy (ECF No. 126-15).
28   Finally, for those documents that the Court has accepted under seal but denied some

                                            –8–                                  15cv2287
 1   of the Bank’s proposed redactions, the Court ORDERS the Bank to publicly file
 2   revised versions of these documents with only those redactions that the Court has
 3   approved. The Bank shall file these items on CM/ECF as a “Notice Regarding
 4   Exhibit Attachment” and link the items to the Bank’s motion for summary judgment.
 5

 6   II.   ECF No. 130
 7         Erhart moves to seal certain documents filed in connection with his motion to
 8   exclude expert testimony.     (ECF No. 130.)        Erhart explains that some of the
 9   documents lodged under seal were designated confidential, but Erhart does not
10   believe all of the lodged material should be sealed. (Id.) BofI responds to the motion
11   and submits proposed redacted versions of several documents. (ECF No. 144.) The
12   Court rules on the parties’ proposed redactions in Table 130 attached to this order.
13   Accordingly, the Court grants in part and denies in part ECF No. 130. The Clerk
14   shall accept and file under seal the following documents:
15         • Ex. 3: van Drunen Rule 26 Report (ECF No. 131-3);
16         • Ex. 6: Micheletti Dep. (ECF No. 131-4); and
17         • Ex. 297: Customer Deposit History and Related E-mails (ECF No. 131-5).
18   The Clerk shall further:
19         • Reject the lodged, unredacted Ex. 1: van Drunen Am. Rule 26 Report (ECF
20            No. 131-1) and replace the redacted version on the docket (ECF No. 128-
21            4) with the unredacted copy (ECF No. 131-1); and
22         • Reject the lodged, unredacted Ex. 2: Policy Statement (ECF No. 131-2) and
23            file it as an additional attachment to Erhart’s motion to exclude testimony
24            (ECF No. 128).
25   Finally, for Ex. 3: van Drunen Rule 26 Report (ECF No. 131-3), Erhart shall publicly
26   file a revised version of this document with only those redactions that the Court has
27   approved. Erhart shall file this item as a “Notice Regarding Exhibit Attachment” and
28   link the item to his motion to exclude testimony.

                                              –9–                                   15cv2287
 1   III.   ECF No. 132
 2          Erhart moves to seal part of the Deposition of Andrew J. Micheletti, which
 3   Erhart references in his motion for summary judgment. (ECF No. 132.) Erhart relies
 4   on the same deposition transcript in his motion to exclude expert testimony. BofI
 5   responds to the motion to support the request. (ECF No. 143.) Upon review, the
 6   proposed redactions for this deposition are the same ones considered by the Court in
 7   connection with ECF No. 130. Thus, the Court grants ECF No. 132. The Clerk shall
 8   accept and file under seal the unredacted copy of the Micheletti Deposition (ECF No.
 9   133-1). The redacted version that was publicly filed by BofI (ECF No. 143-2) will
10   serve as the public exhibit for Erhart’s motion to exclude.
11

12   IV.    ECF Nos. 140, 141, 145
13          BofI moves to amend its prior motion to seal, which was considered above
14   (ECF No. 130), explaining that it inadvertently filed an unredacted version of Ex. T
15   in support of BofI’s motion for summary judgment—instead of lodging it with the
16   Court. (ECF No. 140.) Hence, BofI moves to seal Ex. T in its entirety. (Id.)
17          Relatedly, BofI files a supplemental motion to seal Ex. T, “which is a relevant
18   excerpt of a confidential letter from the SEC to BofI containing a confidential SEC
19   subpoena” that “contains highly sensitive customer names.”            (ECF No. 141.)
20   However, in making this request, BofI again inadvertently attached an unredacted
21   copy of Ex. T to its motion to seal. Accordingly, BofI also moves to strike the
22   unredacted version of Ex. T that it filed for the second time in its supplemental motion
23   to seal Ex. T. (ECF No. 145.)
24          There are not compelling reasons to seal the customer name at issue. The name
25   is already disclosed in various other filings, including other documents at issue in this
26   order, and it is public information that the SEC investigated and sought enforcement
27   action against this customer. Hence, the Court denies BofI’s motion to amend its
28   prior motion to seal (ECF No. 140). The Court denies as moot BofI’s supplemental

                                               – 10 –                                  15cv2287
 1   motion to seal Ex. T (ECF No. 141). Finally, the Court similarly denies as moot
 2   BofI’s motion to strike (ECF No. 145). Accordingly, the Clerk shall reject the
 3   document lodged under seal in ECF No. 142. No further action is needed for these
 4   motions.
 5

 6   V.    ECF No. 150
 7         BofI moves to seal documents used to support the Bank’s opposition to
 8   Erhart’s motion to exclude expert testimony. (ECF No. 150.) First, the Bank seeks
 9   to seal limited excerpts of Ex. G (ECF No. 15-8), which is a summary of personnel
10   costs incurred by the Bank. The proposed redactions mask salary, benefits, and bonus
11   information of specific Bank employees and the name of a third-party bank customer.
12   The Court finds sealing this information is appropriate. The Court will seal the non-
13   public information about a bank customer for the same reasons expressed for prior
14   motions to seal. And the Court finds knowledge of the specific salary and bonus
15   rates of select employees is unnecessary to understand the Court’s orders and the
16   parties’ dispute.
17         Second, the Bank seeks to seal excerpts of Guido van Drunen’s Amended Rule
18   26 Report.    The Court has already considered these proposed redactions and
19   incorporates its analysis from other motions to seal. Thus, the Court denies the
20   request to seal this document. Accordingly, the Court grants in part and denies in
21   part ECF No. 150. The Clerk shall accept and file under seal Ex. G: Summary of
22   Personnel Costs (ECF No. 151-2), but publicly file Ex. H: van Drunen Am. Rule 26
23   Report (ECF No. 151-2) in place of the redacted version attached to BofI’s opposition
24   (ECF No. 152-9).
25

26   VI.   ECF No. 153
27         BofI moves to seal parts of eight documents used to support its opposition to
28   Erhart’s motion for summary judgment. (ECF No. 153.) Erhart does not oppose.

                                             – 11 –                                15cv2287
 1   The Court rules on the proposed redactions in Table 153 attached to this order.
 2   Hence, the Court grants in part and denies in part ECF No. 153. The Clerk shall
 3   accept and file under seal the following documents:
 4         • Ex. K: Micheletti Dep. (ECF No. 154-3);
 5         • Ex. R: Lopez E-mail RE: FMLA Leave (ECF No. 154-4);
 6         • Ex. V: Lopez E-mail RE: FMLA Leave (ECF No. 154-5);
 7         • Ex. Z: Summary of Personnel Costs (ECF No. 154-6);
 8         • Ex. AA: Gillam E-mail RE: SEC Subpoena (ECF No. 154-7); and
 9         • Ex. BB: Gillam E–mail RE: NYT Article (ECF No. 154-8).
10   The Clerk shall further:
11         • Reject the lodged, unredacted Ex. B: Erhart Dep. (ECF No. 154-1) and
12            replace the redacted version on the docket (ECF No. 155-3) with the
13            unredacted copy (ECF No. 154-1); and
14         • Reject the lodged, unredacted Ex. E: Ball Dep. (ECF No. 154-2) and
15            replace the redacted version on the docket (ECF No. 155-6) with the
16            unredacted copy (ECF No. 154-2).
17         Finally, for those documents that the Court has accepted under seal but denied
18   some of the Bank’s proposed redactions, the Court ORDERS the Bank to publicly
19   file revised versions of these documents with only those redactions that the Court has
20   approved. The Bank shall file these items on CM/ECF as a “Notice Regarding
21   Exhibit Attachment” and link the items to the Bank’s opposition to Erhart’s motion
22   for summary judgment.
23

24   VII. ECF Nos. 156, 172
25         Erhart moves to file portions of his opposition to BofI’s summary judgment
26   motion and approximately twenty attachments under seal. (ECF No. 156.) BofI
27   produced many of these documents and marked them as confidential; therefore,
28   Erhart invites the Bank to respond to justify keeping the documents under seal. The

                                             – 12 –                                 15cv2287
 1   Bank does so for some of the documents. (ECF No. 174.) The Court rules on the
 2   proposed redactions in Table 156 attached to this order.
 3         Beyond those determinations, the Court denies the request to seal any
 4   documents that were protectively lodged under seal but that BofI did not also seek to
 5   seal. The Clerk is directed to reject these items, which are:
 6         • Ex. 83: Internal Audit Memo (ECF No. 157-10);
 7         • Ex. 90: Memo RE: Employee Account Review (ECF No. 157-11);
 8         • Ex. 93: Lopez E-mail RE: Strategic Plan Approval (ECF No. 157-12);
 9         • Ex. 98: Williams E-mail RE: Deposit Concentration Risk (ECF No. 157-
10            13);
11         • Ex. 160: Due Diligence Policy Excerpt (ECF No. 157-14);
12         • Ex. 228: Lopez E-mail RE: Board Meeting Minutes (ECF No. 157-15);
13         • Ex. 262: Draft Lottery Audit (ECF No. 157-17);
14         • Ex. 268: Draft Business Plan Audit (ECF No. 157-18);
15         • Ex. 280: BSA Policy (ECF No. 157-19);
16         • Ex. 282: Due Diligence Policy Excerpt (ECF No. 157-20);
17         • Ex. 295: Erhart E-mail RE: Strategic Plan (ECF No. 157-21); and
18         • Ex. 296: “Work Paper 6” RE: Business Plan (ECF No. 157-22).
19   The Court ORDERS Erhart to publicly file all of these documents on CM/ECF as a
20   “Notice Regarding Exhibit Attachment” and link the items to his opposition to BofI’s
21   motion for summary judgment.
22         The Clerk shall accept and file under seal the following documents:
23         • Erhart’s Opp’n (ECF No. 157-1);
24         • Ex. E: Erhart Dep. (ECF No. 157-3);
25         • Ex. F: Ball Dep. (ECF No. 157-4);
26         • Ex. M: Brickey Dep. (ECF No. 157-5);
27         • Ex. N: Sisk Dep. (ECF No. 157-6);
28         • Ex. O: List of Electronic Format Documents (ECF No. 157-7);

                                              – 13 –                               15cv2287
 1         • Ex. 47: Whistleblower Discussion Notes (ECF No. 157-9); and
 2         • Ex. 229: Erhart E-mail RE: Strategic Plan (ECF No. 157-15).
 3         The Clerk shall further:
 4         • Reject the lodged, unredacted Ex. C: Erhart Dep. (ECF No. 157-2) and
 5             replace the redacted version on the docket (ECF No. 158-6) with the
 6             unredacted copy (ECF No. 157-2).
 7         Finally, for the documents that the Court approved only some of the parties’
 8   proposed redactions, the Court ORDERS Erhart to publicly file revised versions of
 9   these documents with those redactions that the Court has approved. Erhart shall file
10   these items on CM/ECF as a “Notice Regarding Exhibit Attachment” and link the
11   items to his opposition to the Bank’s motion for summary judgment.
12         The Bank also seeks to seal part of its response to Erhart’s motion to seal.
13   (ECF No. 172.) This part of the Bank’s response argues that the identity of two
14   witnesses and their testimony may be subject to sealing because a protective order
15   guarded this information in a related securities case. Having reviewed the material
16   at issue, including the protective order, the Court denies the request to seal. Although
17   there may be—or have been—good cause to protect the identities of these former
18   employees in the related case, the Court discerns no compelling reasons to seal their
19   identities or factual testimony in this case. Hence, beyond denying BofI’s request to
20   seal this information in Table 156, the Court also denies BofI’s motion to seal its
21   argument on this issue (ECF No. 172). The Clerk shall reject the lodged version of
22   BofI’s response to Erhart’s motion (ECF No. 173) and file this unredacted copy (ECF
23   No. 173) in place of the Bank’s redacted version (ECF No. 174).
24

25   VIII. ECF Nos. 161 & 165
26         The Bank moves to seal portions of its reply in support of its motion for
27   summary judgment and several attached exhibits. (ECF No. 161.) Relatedly, the
28   Bank also moves to seal portions of the Joint Statement of Undisputed Facts filed the

                                              – 14 –                                  15cv2287
 1   same day. (ECF No. 164.) The Court rules on the proposed redactions in Table 161
 2   & 165 attached to this order. Accordingly, the Court grants in part and denies in part
 3   these two motions to seal.
 4         The Clerk shall accept and file under seal the following documents:
 5         • Reply (ECF No. 163-1);
 6         • Ex. A: Erhart Dep. (ECF No. 162-1);
 7         • Ex. C: Erhart Dep. (ECF No. 162-2); and
 8         • JSUF (ECF No. 166-1).
 9         The Clerk shall further:
10         • Reject the lodged, unredacted Ex. D: Garrabrants Dep. (ECF No. 162-3)
11              and replace the redacted version on the docket (ECF No. 164-5) with the
12              unredacted copy (ECF No. 162-3).
13   Finally, for those documents that the Court has accepted under seal but denied some
14   of the Bank’s proposed redactions, the Court ORDERS the Bank to publicly file
15   revised versions of these documents with only those redactions that the Court has
16   approved. The Bank shall file these items on CM/ECF as a “Notice Regarding
17   Exhibit Attachment” and link the items to the Bank’s reply in support of its motion
18   for summary judgment.
19

20                                     CONCLUSION
21         In light of the foregoing, the Court:
22         1.      GRANTS IN PART and DENIES IN PART the Bank’s motion to seal
23   (ECF No. 125);
24         2.      GRANTS IN PART and DENIES IN PART Erhart’s motion to seal
25   (ECF No. 130);
26         3.      GRANTS Erhart’s motion to seal (ECF No. 132);
27         4.      DENIES BofI’s motion to amend its prior motion to seal (ECF No.
28   140); DENIES AS MOOT BofI’s supplemental motion to seal (ECF No. 141); and

                                              – 15 –                                15cv2287
 1   DENIES AS MOOT BofI’s motion to strike (ECF No. 145);
 2         5.    GRANTS IN PART and DENIES IN PART the Bank’s motion to seal
 3   (ECF No. 150);
 4         5.    GRANTS IN PART and DENIES IN PART BofI’s motion to seal
 5   (ECF No. 153);
 6         6.    GRANTS IN PART and DENIES IN PART Erhart’s motion to seal
 7   (ECF No. 156);
 8         7.    DENIES BofI’s motion to seal (ECF No. 172);
 9         7.    GRANTS IN PART and DENIES IN PART BofI’s remaining two
10   motions to seal (ECF Nos. 161 & 165); and
11         8.    Directs the Clerk of the Court to complete the various sealing
12   requests that are underlined throughout this order above.
13         IT IS SO ORDERED.
14

15   DATED: September 19, 2019
16

17

18

19

20

21

22

23

24

25

26

27

28

                                          – 16 –                         15cv2287
                                             TABLE 125

Item                    ECF No. Description           Determination Basis/Explanation
Motion                  127-1   Bank/loan account     Granted       Sensitive financial information
  • 12:20–21, 24                information
  • 13:2
Motion                  127-1    Argument involving   Granted in part The Court seals most of this information in
 • 15:6–18, 20                   bank examination                     light of the bank examination privilege, but
 • 15:23–16:13, 15–16                                                 denies the request to seal the fact that
                                                                      Erhart was not responsible for preparing
                                                                      BofI’s response to the OCC’s relevant
                                                                      inquiry (Mot. 15:23).
Motion                  127-1    Argument involving   Granted in part The Court seals most of this information in
 • 17:11–18:4                    bank examination                     light of the bank examination privilege, but
 • 18:6–8                                                             denies the request to seal the fact that
 • 18:11–13                                                           Erhart was not responsible for preparing
                                                                      BofI’s response to the OCC’s relevant
                                                                      inquiry (Mot. 18:3).
Motion                  127-1    Argument involving   Granted         Bank examination privilege
 • 19:17–22                      bank examination
 • 20:9–12 & n.12
Motion                  127-1    Argument involving   Granted in part The Court seals most of this information in
 • 20:14–22 & n.13               bank examination                     light of the bank examination privilege, but
                                                                      denies the request to seal the sentence
                                                                      concerning Erhart’s belief that BofI was
                                                                      defrauding its regulator (Mot. 20:17–21).
Motion                  127-1    Argument involving   Granted         Bank examination privilege
 • 23:5–12                       bank examination

                                               Table 125
                                                 -1-
                                                                                                            15cv2287
Item                 ECF No. Description           Determination Basis/Explanation
Motion               127-1   Identities of third   Denied        The identities of the two third parties who
  • 27:20                    parties and trust                   sold their structured settlement payments to
  • 28:2, 4–5, 7–8           involved in                         Seneca One is public information. (See
  • 31:21–22                 structured settlement               BofI’s Request for Judicial Notice, Exs. 1–
  • 32:16–17                 transactions                        2, ECF Nos. 127-63 to 64.)

                                                                    Further, there are not compelling reasons to
                                                                    seal the fact that Seneca One then sold
                                                                    these payments streams to the Bank’s CEO.
                                                                    BofI also has not demonstrated compelling
                                                                    reasons to seal the name of the family trust
                                                                    involved in the transactions. Indeed, the
                                                                    CEO testified that he and the trust are one
                                                                    and the same.
Motion               127-1     Argument involving    Granted        Bank examination privilege
 • 43:16–17                    bank examination
Tolla Decl.          127-2     Statements regarding Granted         Bank examination privilege
 • ¶¶ 4–11                     bank examination
McWilliams Decl.     127-5     Identities of third   Denied         The Court incorporates its explanation from
 • ¶¶ 4, 8–9                   parties and trust                    above.
                               involved in
                               structured settlement
                               transactions
Towill Decl.         127-6     Identities of third   Denied         The Court incorporates its explanation from
 • ¶¶ 19–20, p. 13             parties and trust                    above.
                               involved in
                               structured settlement
                               transactions

                                              Table 125
                                                -2-
                                                                                                          15cv2287
Item                      ECF No. Description           Determination Basis/Explanation
Ex. C: Erhart Dep.        127-9   Identities of third   Denied        The Court incorporates its explanation from
  • 614:4, 13, 15, 23             parties and trust                   above.
  • 619:14                        involved in
  • 627:5, 7, 9, 19               structured settlement
  • 632:6                         transactions
  • 635:16–17, 20, 22
  • 647:23–24
Ex. C: Erhart Dep.        127-9     Bank/loan account     Granted         Sensitive financial information
 • 723:16                           information
 • 729:17
Ex. D: Erhart Dep.        127-10    Testimony regarding Denied            This information is not adequately covered
 • 766:20–21                        coworker’s concern                    by the bank examination privilege.
Ex. E: Erhart Dep.        127-11    Testimony regarding Granted           The Court seals this information in light of
 • 1144:9–14, 17–18                 bank examination                      the bank examination privilege. However,
 • 1145:8–12, 23–24                                                       the Court also highlights that the Bank’s
 • 1146:4–5, 14, 21–22                                                    proposed redactions for certain pages are
 • 1149:22–1150:7, 10–                                                    inconsistent with those later proposed for
     11, 25                                                               the same document. (Compare ECF No.
 • 1151:1–3, 21–25                                                        127-11, with ECF No. 164-4.)
 • 1158:8–9, 16–19, 22–
     23
Ex. E: Erhart Dep.        127-11    Testimony regarding Granted in part The Court seals most of this information in
 • 1246:14–1247:6                   bank examination                    light of the bank examination privilege, but
 • 1247:12–14                                                           denies the request to seal Erhart’s
 • 1250:4–7, 14–16, 22–                                                 testimony that he believed the bank would
     25                                                                 be misrepresenting itself to shareholders

                                                   Table 125
                                                     -3-
                                                                                                                15cv2287
Item                      ECF No. Description             Determination Basis/Explanation
  • 1251:1–2                                                            (Erhart Dep. 1247:1–4 (starting at “the
                                                                        bank”)).
Ex. F: Ball Dep.          127-12   Testimony regarding Granted            Bank Examination Privilege
 • 75:10–15                        bank examination
 • 86:4–7
 • 146:12–14
Ex. F: Ball Dep.          127-12   Testimony           Denied             This information is not adequately covered
 • 146:24–25                       explaining why                         by the bank examination privilege.
                                   BofI’s CEO raised
                                   his voice
Ex. G: Ball Dep.          127-13   Testimony regarding Granted            Bank Examination Privilege
 • 299:15–18                       bank examination
Ex. I: Grenet Dep.        127-15   Identity of third-     Granted         The redactions are narrowly tailored to
 • 63:21–22                        party bank customer                    information about a third-party bank
                                                                          customer, and this information is
                                                                          unnecessary to understand the Court’s
                                                                          rulings and the parties’ dispute.
Ex. J: Garrabrants Dep.   127-16   Testimony             Denied           The Court incorporates its explanation from
 • 264:2–3, 8, 13                  concerning trust                       above.
 • 268:6–9                         involved in
                                   structured settlement
                                   transactions
Ex. J: Garrabrants Dep.  127-16    Testimony regarding Granted            Bank examination privilege
 • 146:6–7, 11–12, 14–25           bank examination
Ex. J: Garrabrants Dep.   127-16   Name of trust          Denied          The Court incorporates its explanation from
 • 169:9                                                                  above.


                                                   Table 125
                                                     -4-
                                                                                                               15cv2287
Item                         ECF No. Description          Determination Basis/Explanation
Ex. K: Garrabrants Dep.      127-17  Name of trust        Denied        The Court incorporates its explanation from
Errata Sheet                                                            above.
Ex. M: Tolla Rule 30(b)(6)   127-19   Testimony involving Granted       Bank examination privilege
Dep.                                  bank examination
  • 24:21–25:5
  • 119:16–24
  • 120:2–121:25
Ex. Q: Transfer and          127-23   Identity of third       Denied          The Court incorporates its explanation from
Assignment Agreement                  party involved in                       above.
                                      structured settlement
                                      transaction
Ex. R: Transfer and          127-24   Identity of third       Denied          The Court incorporates its explanation from
Assignment Agreement                  party involved in                       above.
                                      structured settlement
                                      transaction
Ex. T: SEC Letter to BofI & 127-26    Bank/loan account       Granted         Sensitive financial information
Subpoena                              information
Ex. U: BofI Letter to SEC   127-27    Bank/loan account       Granted         Sensitive financial information
                                      information
Ex. X: Erhart E-mail to Ball 127-30   Bank/loan account       Granted         Sensitive financial information
RE: Subpoena                          information
Ex. AA: Internal Audit       127-33   Bank/loan account       Granted in part The Court seals the bank account number
Memo RE: Employee                     information and                         and related information. The Court,
Account Review                        identities of third                     however, denies the request to seal the
                                      parties and trust                       other information about the third parties
                                      involved in                             involved in structured settlement
                                      structured settlement                   transactions based on the Court’s
                                      transactions                            explanation from above.

                                                      Table 125
                                                        -5-
                                                                                                                   15cv2287
Item                        ECF No. Description            Determination Basis/Explanation
Ex. UU: BofI’s Responses    127-53  BofI’s responses to    Granted       Bank examination privilege
to the OCC’s Requests               the OCC’s requests
Ex. VV: Erhart E-mails to   127-54  Bank/loan account      Granted        Sensitive financial information
Shkabara RE: SEC                    information
Subpoena
Ex. XX: Tolla E-mail RE:    127-56   OCC’s requests to     Granted        Bank Examination Privilege
the OCC’s Requests                   BofI




                                                    Table 125
                                                      -6-
                                                                                                            15cv2287
                                                     TABLE 130

Item                        ECF No. Description              Determination Basis/Explanation
Ex. 1: van Drunen Am.       128-4   Discussion of            Denied        Although Erhart’s allegations concerning
Rule 26 Report                      Erhart’s allegations                   coworkers may be embarrassing, the Court
  • 11                              concerning other                       finds this reason is not a compelling
  • 20 & n.119                      bank employees                         justification for sealing the information.
                                                                           Cf. Kamakana v. City & Cty. of Honolulu,
                                                                           447 F.3d 1172, 1179 (9th Cir. 2006).
Ex. 1: van Drunen Am.       128-4     Name of customer       Denied        The name of this customer is already
Rule 26 Report                        targeted by SEC                      publicly disclosed in several other
 • 12 n.54                            subpoena                             documents, including multiple documents
 • 15 nn.74–75                                                             submitted with the parties’ motions.
                                                                           Further, that the SEC investigated this
                                                                           customer is public knowledge.
Ex. 3: van Drunen Rule 26   128-5,    Discussion of          Denied        The Court incorporates its explanation from
Report                      144-2     Erhart’s allegations                 above.
 • 10                                 concerning other
 • 11                                 bank employees
 • 19
 • 20 & n.116
Ex. 3: van Drunen Rule 26   128-5,    Name of customer       Denied          The Court incorporates its explanation from
Report                      144-2     targeted by SEC                        above.
 • 12 n.52                            subpoena
 • 15 nn.71–72
Ex. 3: van Drunen Rule 26   128-5,    Bank/loan account      Granted         Sensitive financial information
Report                      144-2     information
 • 15 n.73


                                                      Table 130
                                                        -1-
                                                                                                                  15cv2287
Item                      ECF No. Description            Determination Basis/Explanation



Ex. 6: Micheletti Dep     144-4    Identities of third- Granted        The redactions are narrowly tailored to
 • 73:18, 24                       party bank customers                information about third-party bank
 • 74:23–24                        and associated                      customers, and this information is
 • 75:7                            representatives                     unnecessary to understand the Court’s
 • 77:2–3, 23, 25                                                      rulings and the parties’ dispute.
 • 79:6, 12, 24–25
 • 80:5
 • 81:11, 14, 21
Ex. 297: Customer Deposit 144-5    Bank/loan account     Granted       The redactions are narrowly tailored to
History and Related E-mails        information and                     information about a third-party bank
                                   identity of third-                  customer, and this information is
                                   party bank customer                 unnecessary to understand the Court’s
                                                                       rulings and the parties’ dispute.




                                                  Table 130
                                                    -2-
                                                                                                            15cv2287
                                                      TABLE 153

Item                        ECF No. Description              Determination Basis/Explanation
Ex. B: Erhart Dep.          155-3   Identities of third      Denied        The Court incorporates its explanation from
  • 639:4–5                         parties involved in                    above.
                                    structured settlement
                                    transactions
Ex. E: Ball Dep.            155-6   Identity of employee     Denied          There are not compelling reasons to seal
 • 329:9, 16                        who Erhart                               this information.
                                    investigated
Ex. K: Micheletti Dep.      155-12  Identities of third-     Granted         The Court previously approved these
 • 73:18, 24                        party bank customers                     redactions above.
 • 74:23–24                         and associated
                                    representatives
Ex. R: Lopez E-mail RE:     155-19  Home address of          Granted         The redaction is narrowly tailored to
FMLA Leave                          employee                                 personal information, and this information
                                                                             is unnecessary to understand the Court’s
                                                                             rulings and the parties’ dispute.
Ex. V: Lopez E-mail RE:     155-23    Same as Ex. R          Granted         Same as Ex. R
FMLA Leave
Ex. Z: Summary of           155-27    Same as Ex. G          Granted         Same as Ex. G considered in ECF No. 150
Personnel Costs                       considered in ECF
                                      No. 150
Ex. AA: Gillam E-mail RE:   155-28    Identity of bank       Granted in part The Court incorporates its explanation from
SEC Subpoena                          client being                           above for the name of the client being
                                      investigated by the                    investigated. As to the other information,
                                      SEC and contact                        the redaction is narrowly tailored to
                                      information of third                   personal information of a third party, and
                                      party.                                 this information is unnecessary to
                                                                             understand the Court’s rulings and the
                                                                             parties’ dispute.
                                                      Table 153
                                                        -1-
                                                                                                                   15cv2287
Item                        ECF No. Description            Determination Basis/Explanation
Ex. BB: Gillam E-mail RE:   155-29  Same contact           Granted       Same as part of Ex. AA.
NYT Article                         information of third
                                    party as Ex. AA




                                                    Table 153
                                                      -2-
                                                                                                   15cv2287
                                                TABLE 156

Item                      ECF No. Description           Determination Basis/Explanation
Opp’n                     158,    Argument involving    Granted       Bank examination privilege
  • 10:21–24              174-2   bank examination
  • 11:3–7
  • 13:15–16, 25–26
Opp’n                     158,     Information          Denied          Unlike other potentially non-public bank
  • 15:26–28              174-2    regarding CEO’s                      information, the Court finds this
  • 16:3–5, 11                     brother’s bank                       information is necessary to understand the
                                   account                              nature of Erhart’s allegations concerning
                                                                        CEO Garrabrants’s brother’s account and
                                                                        BofI’s defense to these claims. Hence,
                                                                        there are not compelling reasons to seal this
                                                                        information in these circumstances.
Opp’n                     158,     Argument involving   Granted in part The Court seals part of this information in
 • 19:14–15, 17–18, 19–   174-2    bank examination                     light of the bank examination privilege
    20                                                                  (Opp’n 19:14–15), but denies the request to
                                                                        seal Erhart’s claim that the Bank was
                                                                        defrauding its regulator (Opp’n 17:18).
Opp’n                     158,     Argument involving   Denied          There are not compelling reasons to seal
 • 22:7                   174-2    former employee                      this information.
Opp’n                     158,     Argument involving   Granted          Bank examination privilege
 • 22:9–14, 19–23, 25     174-2    bank examination
Opp’n                     158,     Argument involving   Denied           Neither party demonstrates compelling
 • 21:3–22:3 (varying     174-2    former bank                           reasons for sealing this information.
    redactions)                    employees’
 • 22:5–23:3 (varying              observations
    redactions)

                                                 Table 156
                                                   -1-
                                                                                                               15cv2287
Item                        ECF No. Description             Determination Basis/Explanation
Opp’n                       158,    Argument involving      Granted       Bank examination privilege
  • 35:14–17                174-2   bank examination
Ex. C: Erhart Dep.          158-6,   Identities of third   Denied          The Court incorporates its explanation from
  • 608:19–21, 23           174-3    parties involved in                   above.
  • 613:15, 18–19                    structured settlement
  • 614:4, 13, 15, 23                transactions
  • 619:14
  • 625:19
  • 626:15
Ex. C: Erhart Dep.          158-6,   Name of trust          Denied         The Court incorporates its explanation from
  • 625:2                   174-3                                          above.
  • 626:21
Ex. C: Erhart Dep.          158-6,   Information           Denied          The Court incorporates its explanation from
  • 654:22                  174-3    regarding CEO’s                       above.
                                     brother’s bank
                                     account
Ex. C: Erhart Dep. Errata   158-6,   Information           Denied          The Court incorporates its prior
Sheet                       174-3    regarding third                       explanations for the same material.
 • 276:10–12                         parties involved in
 • 627:13                            structured settlement
 • 627:18–20                         transactions
Ex. E: Erhart Dep.          158-6,   Testimony regarding Granted in part   BofI relies on the same deposition pages in
 • 1144:9–18                174-3    bank examination                      its motion for summary judgment.
 • 1145:6–12, 22–24                                                        However, BofI proposes different
 • 1150:1–12                                                               redactions for this copy of the deposition
 • 1151:1–7, 17–25                                                         than those redactions proposed above.
 • 1246:14–1247:14                                                         (Compare ECF No. 174-3, with ECF No.
                                                                           158-6.) Thus, the Court seals the same
                                                                           material as the Court did above, but denies
                                                     Table 156
                                                       -2-
                                                                                                                 15cv2287
Item                  ECF No. Description             Determination Basis/Explanation
                                                                    the request to seal additional material on
                                                                    these pages.

Ex. F: Ball Dep.      158-6,   Same as above       Granted in part The Court has already ruled on these
 • 146:12–15, 24–25   174-3                                        redactions. The Court incorporates its
                                                                   explanation from above. The Court denies
                                                                   Erhart’s request to seal more of page 146
                                                                   than the Court previously considered.
                                                                   (Compare ECF No. 158-9 at 146, with ECF
                                                                   No. 127-12 at 146.)
Ex. M: Brickey Dep.   174-6    Testimony regarding Denied          Neither party demonstrates compelling
 • 6:14–15                     former employee’s                   reasons for sealing this information.
 • 127:1–128:25                observations
 • 133:1–25
Ex. M: Brickey Dep.   147-6    Testimony regarding Granted            Bank examination privilege
 • 23:9–24:8                   bank examination
 • 24:23–25
 • 48:1–25
 • 57:1–60:20
 • 92:8–10
 • 92:17–19
 • 93:7–20
Ex. M: Brickey Dep.   147-6    Testimony regarding Granted in part The Court denies the request to seal the fact
 • 24:9–22                     third party’s medical               that the employee went out on stress leave
                               treatment                           and later resigned, but grants the request to
                                                                   seal information concerning medical
                                                                   treatment, which is sensitive information of


                                               Table 156
                                                 -3-
                                                                                                           15cv2287
Item                        ECF No. Description              Determination Basis/Explanation
                                                                           a third party that is also irrelevant to the
                                                                           parties’ dispute.
Ex. N: Sisk Dep.            174-7    Testimony           Granted in part      The Court grants the request to seal the
 • 24:10–14                          concerning bank                          sentence on page 24, lines 10 to 12, in light
                                     reserves                                 of the bank examination privilege.
Ex. N: Sisk Dep.            174-7    Testimony regarding Denied               Neither party demonstrates compelling
 • 41:3–42:25                        former employee’s                        reasons for sealing this information.
 • 49:1–25                           observations
 • 55:1–16
 • 59:1–5
 • 76:3–25
Ex. O: List of Electronic   174-8    Bank/loan account       Granted          Sensitive financial information
Format Documents                     information
 • 2
Ex. O: List of Electronic   174-8    Information             Granted          Bank examination privilege
Format Documents                     regarding bank
 • 2–3                               examination
Ex. O: List of Electronic   174-8    Bank/loan account     Granted           The redactions are narrowly tailored to
Format Documents                     information and                         sensitive financial information and the
 • 5–8                               information                             identities of third-party bank customers, the
                                     regarding third-party                   disclosure of which is unnecessary to
                                     bank customers                          understand the Court’s rulings and the
                                                                             parties’ dispute.
Ex. O: List of Electronic   174-8    Bank/loan account       Granted in part The Court denies the request to seal the
Format Documents                     information and                         identities of the third parties involved in
 • 11–18                             identities of third                     structured settlement transactions for the
 • 20                                                                        reasons explained above. The Court

                                                      Table 156
                                                        -4-
                                                                                                                     15cv2287
Item                        ECF No. Description               Determination Basis/Explanation
                                    parties and related                     otherwise grants the request because the
                                    information                             redactions are narrowly tailored to sensitive
                                                                            financial information and the identities of
                                                                            third-party bank customers, the disclosure
                                                                            of which is unnecessary to understand the
                                                                            Court’s rulings and the parties’ dispute.
Ex. O: List of Electronic   174-8     Bank examination        Granted       Bank examination privilege
Format Documents                      information
 • 18
Ex. 47: Whistleblower       174-10    Bank examination        Granted         Bank examination privilege
Discussion Notes                      information
 • BofI 5900
Ex. 47: Whistleblower       174-10    Bank/loan account       Granted         The redactions are narrowly tailored to
Discussion Notes                      and customer                            sensitive financial information and the
 • BofI 5902–05                       information                             identities of third-party bank customers, the
 • BofI 5912                                                                  disclosure of which is unnecessary to
                                                                              understand the Court’s rulings and the
                                                                              parties’ dispute.
Ex. 47: Whistleblower       174-10    Information             Denied          The Court incorporates its explanation from
Discussion Notes                      concerning CEO’s                        above.
 • BofI 5905–06                       and brother’s bank
                                      accounts
Ex. 47: Whistleblower       174-10    Erhart’s allegations    Denied          The Court incorporates its explanation from
Discussion Notes                      concerning other                        above.
 • BofI 5911                          bank employees
Ex. 229: Erhart E-mail to   174-11    Fiscal Strategic Plan   Granted         The Court seals the Fiscal Strategic Plan
Ball RE: Strategic Plan                                                       because it contains sensitive business
                                                                              information, and the disclosure of this
                                                      Table 156
                                                        -5-
                                                                                                                    15cv2287
Item   ECF No. Description          Determination Basis/Explanation
                                                  information is unnecessary to understand
                                                  the parties’ dispute and the Court’s rulings.




                             Table 156
                               -6-
                                                                                         15cv2287
                                              TABLE 161 & 165

Item                       ECF No. Description            Determination Basis/Explanation
Reply                      164     Argument involving     Granted       Bank examination privilege
  • 5:18–6:1, 14                   bank examination
  • 7:14–15, 17–18
  • 8:16–18, 20–22
  • 9:17
Reply                      164      Argument involving    Denied         The Court incorporates its explanation from
 • 14 n.10                          CEO’s bank account                   above.
Reply                      164      Argument involving Denied            The Court incorporates its explanation from
 • 18:8–17                          observations of                      above.
                                    former employees
Ex. A: Erhart Dep.         164-2    Testimony involving Granted          The redactions are narrowly tailored to
 • 570:13                           third-party bank                     information regarding a third-party bank
 • 574:11                           customer                             customer, the disclosure of which is
 • 579:1–2, 6, 9, 21, 23                                                 unnecessary to understand the Court’s
                                                                         rulings and the parties’ dispute.
Ex. A: Erhart Dep.         164-2    Identity of third     Denied         The Court incorporates its explanation from
 • 621:4–6                          party involved in                    above.
 • 624:7–8, 25                      structured settlement
 • 625:2, 19                        transaction and name
 • 632:6                            of trust

Ex. C: Erhart Dep.         164-4    Testimony involving Granted          The Court has already determined this
 • 1144:9–11                        bank examination                     information may be sealed above.
 • 1145:8–10, 23–25                                                      However, the Court notes that the proposed
 • 1146:3–4, 6–7, 10–11                                                  redactions do not match up with those
 • 1151:5–6, 11–12                                                       previously suggested by the Bank.

                                                Table 161 & 165
                                                      -1-
                                                                                                              15cv2287
Item                        ECF No. Description             Determination Basis/Explanation
                                                                          (Compare ECF No. 164-4, with ECF No.
                                                                          127-11.)
Ex. D: Garrabrants Dep.     164-5    Name of trust          Denied        The Court incorporates its explanation from
 • 177:19, 21, 25                                                         above.
 • 178:15–16, 22, 24
Joint Statement of          167      Bank/loan account      Granted       Sensitive financial information
Undisputed Facts (“JSUF”)            information
  • ¶ 23
  • ¶¶ 25–26
JSUF                        167      Bank examination       Granted       Bank examination privilege
  • ¶ 29                             information
  • ¶ 31
JSUF                        167      Information           Denied         The Court incorporates its explanation from
  • ¶ 42                             concerning                           above.
  • ¶ 43                             structured settlement
                                     transactions




                                                  Table 161 & 165
                                                        -2-
                                                                                                               15cv2287
